Citation Nr: 1734843	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  13-00 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of compensation benefits in the calculated amount of $9,310.33, to include the issue of the validity of the debt.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel

INTRODUCTION

The appellant served on active duty from August 1966 to December 1967.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision of the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In that decision, the Committee denied the appellant's request for a waiver of recovery of an overpayment of compensation benefits in the calculated amount of $9,310.33.  The appellant has appealed the adverse waiver determination, alleging that repayment of the debt would result in financial hardship.

A review of the record indicates that the appellant has also repeatedly challenged the validity of the debt at issue.  See e.g. June 2012 and May 2013 letters from the appellant and December 2014 written arguments from the appellant's representative.  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2016); see also VA O.G.C. Prec. Op. No. 6-98, published at 63 Fed. Reg. 31,264 (1998).

The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991) ("[W]hen a veteran raises the validity of the debt as part of a waiver application...it is arbitrary and capricious and an abuse of discretion to adjudicate the waiver application without first deciding the veteran's challenge to the lawfulness of the debt asserted against him or her."); see also Narron v. West, 13 Vet. App. 223 (1999).  To ensure full consideration of the appellant's appeal, the Board has recharacterized the issue as set forth above on the cover page.

In April 2015, the Board remanded the appeal to afford the Veteran a hearing.  Thereafter, in July 2016, the Veteran testified at a Travel Board hearing before the undersigned at the RO in St. Louis, Missouri.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.



FINDINGS OF FACT

1.  The Veteran divorced J. (initial used to protect privacy) in March 2006.

2.  The Veteran married K. in February 2009.

3.  Notice of the Veteran's marriage to K. was received by VA in January 2011.

4.  In May 2012, an overpayment in the amount of $9,310.33 was created when VA reduced the Veteran's service-connected disability benefits after removing his former spouse, J., as a dependent from the award effective April 1, 2006, and added K. as a dependency effective from January 31, 2011.

5.  The overpayment was created by the Veteran's failure to report his divorce to VA and his failure to notify VA of his marriage to K. within one year of the February 2009 marriage, despite his knowledge that he was required to report any change in his marital status and that an overpayment would likely result from failure to do so.

6.  The indebtedness at issue did not result from fraud, misrepresentation, or bad faith on the part of the Veteran.

7.  Recovery of the assessed overpayment is not against equity and good conscience.



CONCLUSION OF LAW

The criteria for waiver of recovery of the overpayment of VA disability benefits in the amount of $9,310.33, which was validly created, are not met.  38 U.S.C.A. §§ 5110, 5112, 5302(a) (West 2014); 38 C.F.R. §§ 1.962 -1.965, 3.501, 3.660 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014), does not apply in this case, given the nature of the issue on appeal.  See Barger v. Principi, 16 Vet. App. 132 (2002) (holding that the duties specified in the VCAA are not applicable to requests for a waiver of overpayment).  Rather, the statute pertaining to waiver claims, 38 U.S.C.A. § 5302, contains its own notice provisions.  This statute requires that a payee be notified of his or her right to apply for a waiver and a description of the procedures for submitting the application.  38 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. § 1.911 (2016).  A review of the record indicates that VA has fully complied with these notice requirements, and the appellant has not argued otherwise. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015)



Law and Analysis

By way of background, prior to the Veteran's 2006 divorce, the Veteran was service-connected for a number of disabilities and had been in receipt of a total disability rating based on individual unemployability since October 2003 and a combined 100 percent schedular rating since November 2003.  During this period, he was also in receipt of additional VA disability payments for dependents.  In June 2005, he received a letter stating:

The compensation you receive for your service-connected disability includes an additional amount for your spouse and/or child(ren).  You are responsible for reporting any changes in the number of your dependents...If there is no change in the number of your dependents, you will continue to receive your present rate.  If the number of your dependents has changed, for example, the loss or addition of a dependent, we will reduce or increase your payments accordingly.

In response to this letter, the Veteran claimed three children and J., his spouse at that time, as dependents.

In March 2006, the Veteran and J divorced.  In February 2009, the Veteran married K.

In January 2011, the Veteran submitted a copy of his February 2009 marriage certificate to VA, and in a March 2011 correspondence, he requested that K. be added as a dependent.  In an attached Declaration of Status of Dependents, the Veteran typed "1" in response to the question, "How many times have you been married? (including current marriage)."  Although the declaration requested information about the Veteran's prior marriages, those spaces were left blank.

In August 2011, VA mailed the Veteran a letter again requesting that he provide a complete history of any previous marriages and divorces.  In a Declaration of Status of Dependents received in January 2012, the Veteran again indicated that he had only been married to his current spouse.

In May 2012, VA notified the Veteran that it had received information that he had been divorced in March 2006 and proposed to reduce his benefits.  A separate May 2012 letter informed him that an overpayment in the amount of $9,310.33 had been created and that a withholding to recoup the overpayment was scheduled to begin in August 2012.  This appeal followed.

As indicated above, before determining whether a waiver of recovery of an overpayment is warranted, the threshold question of whether the debt was validly created must be addressed.

38 U.S.C.A. § 1115 provides for additional compensation for dependents, including a spouse.  The effective date of a reduction of pension or compensation by reason of marriage, annulment or divorce on or after October 1, 1982, or death of a dependent of a payee, shall be the last day of the month in which such marriage, annulment, divorce or death occurs.  38 U.S.C.A. § 5112(b)(2); 38 C.F.R. § 3.501(d)(2).  The effective date of an award of additional compensation by reason of marriage to a dependent of a payee shall be the date of marriage if proof of marriage is received by the VA within one year from the date of the marriage.  Otherwise, the effective date of an award of additional compensation by reason of marriage to a dependent of a payee shall not be earlier than the date of receipt of application thereof.  38 U.S.C.A. § 5110(n); 38 C.F.R. § 3.401(b)(1)(i).

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.962 (2016).

For the Board to determine that the overpayment at issue herein was not properly created, it must be established that the Veteran was legally entitled to the benefits in question or, if there was no legal entitlement, then it must be shown that VA was solely responsible for the Veteran being erroneously paid benefits.  Sole administrative error connotes that the Veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the Veteran's actions nor his failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b) (9), (10); 38 C.F.R. § 3.500(b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997) (finding that sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).

Through his statements and testimony, the Veteran has claimed that he timely informed the RO of both his 2006 divorce and his 2009 remarriage.  He has contended that he reasonably assumed that VA made the appropriate adjustment and that he was unaware of the erroneous award because he does not regularly check the direct deposit amount in his bank account.

Initially, the Board finds that the Veteran's entitlement to additional disability compensation benefits based upon his spouse J. clearly terminated on April 1, 2006, the first day of the month following his divorce.  38 C.F.R. § 3.501(d)(2).  The Veteran does not appear to dispute this fact.

As to the Veteran's marriage to K., 38 C.F.R. § 3.401 (b)(1)(i) controls the effective date of the addition of spouse K. to his award.  Specifically, the effective date of an award of additional compensation by reason of marriage to a dependent of a payee shall be the date of marriage if proof of marriage is received by the VA within one year from the date of the marriage.  Otherwise, effective date of an award of additional compensation by reason of marriage to a dependent of a payee shall not be earlier than the date of receipt of application thereof.  The Board has thoroughly reviewed the claims file, but finds no indication that the Veteran provided proof of his marriage to K. until January 2011, which was more than one year after the date of the marriage.

The Veteran has asserted that VA was timely notified of both the 2006 divorce and the 2009 remarriage, but his account in this regard has been inconsistent and not credible.  In June 2012 correspondence, the Veteran stated that he called the RO ("Both events, my divorce in 2006 and my remarriage in 2009 were communicated via undocumented telephone calls to my Regional Office in St. Louis, MO"); however, at the July 2016 hearing, he stated he had only mailed in the information and denied ever having used the phone to inform VA of the 2006 divorce ("Representative: Did you ever try to call the VA to do a follow up or did you just kind of assume that since they received the paperwork they would (inaudible) for you?  Veteran: I made the terrible assumption that they had it.  Representative: So you didn't try to call or anything?  Veteran: No.  Representative:  Because sometimes they'll have records to where a Veteran call in and we could ask for those records.  So I didn't know if you tried to follow up.  Veteran: No I just submitted it and went about my business.").  Moreover, in the March 2011 Declaration of Status of Dependents, the Veteran specifically noted that he had only been married once.

In addition, the evidence shows that the Veteran changed his name in February 2009 and informed VA of this change prior to January 20   11.  In a July 2012 notice of disagreement, the Veteran argued that, because these events took place so close in time, it would not have made sense for him to inform VA of the name change but not the remarriage ("I have found that the VA acted upon my name change in 2009 but not my marriage?  Why would I send one document and not the other?  It makes no sense.").  Thus, he has argued that he clearly informed VA of the remarriage before January 2011.  However, the evidence shows that the Veteran submitted a statement in July 2010 informing VA of his recent name change, but nothing else.  Indeed, a cover sheet submitted by the representative indicates that the purpose of the correspondence was to inform VA that the Veteran had recently changed his name and address.  The cover sheet noted that only three documents had been attached: the statement notifying VA of the name change; a court document showing the name change; and a VA Form 20-572 request for change of address/cancellation of direct deposit.  Thus, the evidence actually shows that, when the Veteran informed VA of his name change, he made no reference to his remarriage.

Based on the foregoing, the Veteran's statements alone are insufficient to establish that VA was timely notified of either the 2006 divorce or the 2009 remarriage even though the June 2005 letter had notified him that it was his responsibility to timely inform VA of any changes in dependency.  The Veteran's spouse J. was properly removed from his award effective April 1, 2006, which was the first day of the month after their divorce.  The Veteran was not entitled to additional compensation for a dependent spouse through January 31, 2011, at which point K. was added to the award.  The overpayment in this case was not created solely as a result of VA administrative error, and the debt is held to have been properly created.  38 U.S.C.A. § 5112(b)(2); 38 C.F.R. § 3.501(d)(2).

As to whether a waiver of overpayment should be granted, the Committee denied the Veteran's request for a waiver of the overpayment debt in a July 2012 administrative decision.  The Committee determined that the Veteran was at fault in the creation of the debt, as he failed to notify VA of the changes in his dependency status.  The Committee also determined that nonpayment of the debt would result in unfair enrichment at the expense of the government.  The Veteran has contended that a waiver is appropriate in this case because repayment of the debt would cause undue financial hardship.

The Veteran requested a waiver of recovery of the overpayment within 180 days of receiving notification of the indebtedness.  As he filed a timely application for waiver of this overpayment, he meets the basic eligibility requirements for a waiver of recovery of his VA indebtedness.  The Board will thus proceed to adjudicate the claim on the merits.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2).

Recovery of overpayments of any benefits made under the laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and if the recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963(a), 1.965.  The phrase "equity and good conscience" means the arrival at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements (which are not intended to be all-inclusive): (1) fault of the debtor, (2) balancing of faults between the debtor and VA, (3) undue hardship of collection on the debtor, (4) defeat of the purpose of an existing benefit to the appellant, (5) unjust enrichment of the appellant, and (6) whether the appellant changed positions to his or her detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  38 C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

In July 2012, the Committee determined that the facts of the case did not reveal the presence of fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayment of VA benefits.  Although the Veteran did not inform VA of his divorce in March 2006, the presence of fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayment of VA compensation benefits has been not shown.  There are therefore no mandatory bars to waiver in this case.

The question before the Board then is whether recovery of the overpayment would be against equity and good conscience.  38 C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. App. 544 (1994).  In determining whether the recovery of the overpayment would be against equity and good conscience, the first consideration is whether the appellant was at fault in the creation of the overpayment.  38 C.F.R. § 1.965(a)(1).  In this case, the Veteran was at fault in the creation of the overpayment by virtue of his failure to promptly inform VA of the change in his marital status.  The Veteran was notified in June 2005 of his responsibility to report any changes in dependency.  Although the Veteran insists that he timely notified VA of his 2006 divorce, as discussed above, the Board does not find his statements credible, and a review of the claims file does not otherwise reveal any indication that VA was so notified.  Accordingly, the Veteran was at fault in the creation of his debt because he failed to inform VA of the change in his marital status.

The second element to consider is the balancing of faults and the weighing of the fault of the debtor against the fault of VA.  38 C.F.R. § 1.965(a)(2).  The Board finds that VA is not at fault in this case.  Again, in June 2005, the Veteran was mailed a letter informing him that he was to notify VA immediately of any change in his marital status.  VA made efforts to avoid an overpayment in benefits by providing him with such notice and affording him opportunities to adjust his dependent benefits.  Hence, VA bears no fault, and the entirety of fault lies with the Veteran.

The next question for consideration is whether collection of the debt would cause the Veteran undue financial hardship.  Undue hardship is described as "[w]hether collection would deprive debtor or family of basic necessities."  38 C.F.R. § 1.965(a)(3).  In the present case, the Veteran submitted VA Form 5655 (Financial Status Reports) in June 2012 indicating that his monthly income approximated $4,100.00 from VA and Social Security compensation payments.  His estimated monthly expenses totalled $4,030.00, including an estimated $600 per month for transportation expenses even though neither he nor his spouse at that time was employed.  Although the Veteran's income is limited to disability payments from VA and the Social Security Administration and he is considered unemployable by VA, his reported expenses do not exceed his income.  Moreover, at the July 2016 hearing, the Veteran reported that VA had been withholding the minimum payment to repay the overpayment for approximately the last three or four years and that "It is somewhat of a hardship but it is not unmanageable."  He noted that his bills were being paid and that "I'm not going without food or anything like that."  Thus, while some financial hardship exists in this case, the Veteran's income still exceeds his expenses, and the collection of the debt owed would not deprive him of the basic necessities of life.

The fourth element concerns whether recovery of the overpayment would defeat the purpose for which the benefit was intended.  38 C.F.R. § 1.965(a)(4).  The Veteran was awarded additional VA benefits for the support of a dependent spouse under the assumption that he was married and reasonably contributing to the support his spouse.  See 38 U.S.C.A. §§ 1115, 1135.  Because the Veteran was not married from April 1, 2006, through February 2009, the additional benefits received did not go to the support of a spouse who was dependent on the Veteran, although for the period from February 2009 through January 2011, those benefits might have contributed to support his spouse K.

The fifth element involves unjust enrichment - the concept that failure to make restitution would result in unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5).  In this case, for the reasons explained above, the appellant received a VA dependency allowance to which he was not legally entitled.  The failure of the Government to insist on its right to repayment of this debt would result in the appellant's unjust enrichment at the expense of the taxpayer.

The final element to be considered is whether reliance on VA benefits resulted in the appellant relinquishing a valuable right or incurring a legal obligation.  38 C.F.R. § 1.965(a)(6).  The appellant has not claimed that he relinquished any right or incurred any legal obligation in reliance on receipt of the dependency allowance at issue here, nor is there any evidence that he did so.

After carefully weighing all relevant factors set forth above, and considering the benefit of the doubt doctrine set forth in 38 U.S.C.A. § 5107, the Board finds that recovery of the VA compensation indebtedness in the calculated amount of $9,310.33 does not violate the principles of equity and good conscience.  As discussed above, although the payment of additional compensation might have partially supported K., the fault in the creation of this debt lies with the Veteran and not VA, financial hardship has not been established based on the information provided by the appellant, the appellant would be unjustly enriched by VA's failure to recover this debt, and there is no showing of detrimental reliance on the part of the appellant.  Under such circumstances, the request for waiver must be denied.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963.






ORDER

The overpayment of VA compensation in the amount of $9,310.33 is valid.

Entitlement to waiver of recovery of an overpayment of compensation benefits in the calculated amount of $9,310.33 is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


